Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10802284. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent are more specific and anticipate the claims of the instance application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, 14-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig et al. (US 20090084855) in view of Danhof et al. (“A Virtual-Reality 3D-Laser-Scan Simulation").
	Re claim 1, Herwig teaches a method for capturing an image of a target object within an augmented reality environment, the method comprising:
detecting the target object within a field of view (see [0019], in view of Fig. 5, wherein a target object 504 with a barcode is scanned by a scanner).
rendering a scanning area within the field of (see [0012], scanner includes camera and sensors), (see [0019], in view of Fig. 5; …The scanner 180 projects a targeting pattern 505 on the box 504, showing a border 506 and intersecting vertical and horizontal lines 508 and 510. The bar code 502 is shown here as having been placed on the horizontal line 508, which may indicate an area suitable for imaging scanning, such as an area of the field of view of an imager that is subjected to relatively intensive processing. Also visible is a targeting beam 512, projecting a distance targeting spot 514.)
wherein rendering the scanning area comprises rendering a representation of an active
read area of a camera in a first graphical characteristic of the scanning area (see [0019], wherein a targeting pattern 505 is projected as a first graphical characteristic of the scanning area)
in response to determining that the target object is located within the active read area of the camera, rendering the representation of the active read area of the camera in a second
graphical characteristic of the scanning area that is different from the first graphical characteristic (see [0014], wherein the targeting area is rendered is presented as a different shape or the color green to indicate object is located within the active read area).  Thus, a second graphical characteristic is the color green, different from the shape of the scanning target area).
and in response to the target object being in the scanning area, capturing, by the camera, an image of the target object (see [0019, in view of Fig. 5, wherein a target object is within the indicated area suitable for imaging such as within a targeting beam area), and (see [0020], in view of Fig. 6, wherein a view of an imaging area is taken, and an object in the proper position for image scanning is determined, then a capture image is taken to extract bar code information).

However, Danhof teaches wherein a target object is within a field of view of an augmented reality viewing device, and a camera associated with the augmented reality viewing device (see p. 3, left column, wherein the virtual scene displays a field of view of an augmented reality CAD model), (see p. 3, in reference to Fig. 2, wherein a VR environment including an augmented reality viewing device worn by a user as shown).
Herwig and Danhof teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Herwig’s scanning system to explicitly include virtual and augmented reality viewing devices, as taught by Danhof, as the references are in the analogous art of scanner systems to scanning objects to retrieve information.  An advantage of the modification is that it achieves the result of using properties of a real world scanner and apply some of those properties to a virtual scanner to scan object within an augmented reality environment.
Re claim 2, Herwig and Danhof teaches claim 1.  Furthermore, Danhof teaches rendering a 3d image of a scanning device within the field of view of the augmented reality viewing device (see p. 3 in reference to fig. 3, wherein a virtual 3D scanner is rendered).  For motivation, see claim 1.
Re claim 3, Herwig and Danhof teaches claim 1.  Furthermore, Herwig teaches in response to determining that the target object is not located within the active read area of the camera, rendering the representation of the active read area of the camera in a third graphical 
	Re claim 7, Herwig and Danhof teaches claim 1.  Furthermore, Danhof teaches wherein the augmented reality viewing device comprises a binocular augmented reality headset (see Fig. 2 and Fig. 4, wherein a binocular augmented reality headset is used as a viewing device).
Claims 8-10 claim limitations in scope to claims 1-3 and are rejected for at least the reasons above.
Claims 14-16, 20 claim limitations in scope to claims 1-3, 7 and are rejected for at least the reasons above.
Claims 4-6, 11-13, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig et al. (US 20090084855) in view of Danhof et al. (“A Virtual-Reality 3D-Laser-Scan Simulation") and Agostini et al. (US 20160267808).
Re claim 4, Herwig and Danhof teaches claim 3.  Herwig and Danhof teaches a plurality of rendering representations of the active read area including different colors and shapes in response to determinations of target objects captured within an active read area, but does not explicitly teach in response to determining that the target object is captured by the camera within the active read area, rendering the representation of the active read area of the camera in a fourth graphical characteristic of the scanning area that is different from the first, second, and third graphical characteristic. 
th live view characteristic wherein no target shape or removal of a target shape is rendered in response to captured objects from a scanner. 
Herwig, Danhof, and Agostini teaches claim 5.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Herwig and Danhof 's system of showing a rendered scanning area as well as changing the shape of the rendered scanning area, to explicitly include a 4th rendering characteristic, wherein the target shape is removed, as the references are in the analogous art of capturing of object and image data using a capture device.  An advantage of the modification is that it achieves the result of removing a scanning area rendering from view so to allow for a better view of the object without the scanning area obstructing the live view).
Re claim 5, Herwig and Danhof teaches claim 1.  Herwig and Danhof teaches changing the shape of the scanning area in the field of view, but does not explicitly teach removing the scanning area from the field of view.
However, Agnostini teaches a removal of a scanning area from the field of view of a scanner (see [0027], in reference to Figs 3-5, wherein a live camera view 140 of a camera is used to capture a view of an image tag 132 that is preferably a barcode or QR code attached on the equipment target object.  Thus, the scanning area is effectively removed in the live camera view during scanning processes as a type of change to the shape of the scanning area.
Herwig, Danhof, and Agnostini teaches claim 5.  For motivation, see claim 4.
Re claim 6, Herwig and Danhof teaches claim 1.  Herwig and Danhof does not explicitly teach 
wherein capturing the image of the target object further comprises causing an audible sound to be emitted from the augmented reality viewing device.
However, Agostini teaches wherein capturing the image of the target object further comprises causing an audible sound to be emitted from the augmented reality viewing device ([0024] Digital assets 104 include one or more of 2D and 3D objects, audio clips (e.g., of human voice instructions or procedures, sample sounds of machinery or devices, music, and the like), video clips (e.g., of instructions, procedures, dramatizations of problems or incidents, corporate messaging, and the like), static images (e.g., of technical drawings, depictions or photographs of machinery, equipment, illustrations, photographs of problems of incidents, and the like), text data (e.g., of instructions, procedures, statistics, and the like), animations (e.g., of instructions, procedures, and the like), hyperlinks (e.g., to documentation, reports, external applications, and the like), and any other types of digital media).  
Herwig, Danhof, and Agostini teaches claim 6.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Herwig and Danhof 's system of showing a rendered of a virtual/augmented reality environment to explicitly include audible sound, as the references are in the analogous art of capturing of object and image data.  An advantage of the modification is that it achieves the result of using well known sound and audio effects to create a more immersive environment for a user of a virtual/augmented reality device.
	Claims 11-13, 17-19 claim limitations in scope to claims 4-6 and is rejected for at least the reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER HOANG/Primary Examiner, Art Unit 2616